Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 21 was received and has been entered.  Claims 1 and 9 were amended. Claims 2- 6 have been previously cancelled. Claim 10 was previously withdrawn. New claims 17-22 have been added.  Claims 1, 7-9, and 11-18 are in the application and pending examination.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Newly submitted claims 19-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 19-22 are dependent on withdrawn claim 10.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-22 are withdrawn from consideration 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites: “ the flexible substrate, inclined with respect to a horizontal plane perpendicular to a direction of gravitational force ” . A suggested revision is as follows:  “ the flexible substrate[[,]] which is inclined with respect to a horizontal plane, said horizontal plane is perpendicular to a direction of gravitational force ”. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) is withdrawn based on the amendment to claim 1.
Claims 1, 7, 11-15 , and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) in view of KR-1020130091746 to Seokhyun YOON (hereinafter YOON). ( Please note US Pat. Pub. No. 20160139312 A1 is being used as a translation for KR-1020130091746 to Seokhyun YOON.)

Ogita does not explicitly teach a mist supplier configured to atomize a liquid including a thin film material and the sprayer port configured to spray a gas including the atomized liquid onto the flexible substrate from inside the film forming chamber and above the flexible substrate.
Nishida is directed to forming a thin film on a substrate.
Nishida teaches a mist supplier (22c) configured to atomize a liquid (22a) including a thin film material and the sprayer port (C) configured to spray a gas including the atomized liquid onto the substrate from inside the film forming chamber and above the substrate. (See Nishida, paragraph 65 and Fig. 2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a mist supplier configured to atomize a liquid including a thin film material and the sprayer port configured to spray a gas including the atomized liquid onto the flexible substrate from inside the film forming chamber and above the flexible substrate, because Nishida teaches this arrangement can provide the conditions to efficiently form a reliable thin film. (See Nishida, paragraph 13.)
Ogita does not explicitly teach an exhaust port provided above the flexible substrate and configured to exhaust the gas including the atomized liquid.  

 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an exhaust port provided above the flexible substrate and configured to exhaust the gas including the atomized liquid, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 13 and 48.)
Regarding claim 1, Ogita does not teach the sprayer port configured to spray a gas… onto the flexible substrate inclined with respect to a horizontal plane perpendicular to a direction of the gravitational force.
Yoon is directed to an apparatus for coating a flexible film. (See Yoon, Abstract.)
Yoon teaches the sprayer port (outlet of 140) configured to spray a gas… onto the flexible substrate inclined with respect to a horizontal plane perpendicular to a direction of the gravitational force. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the sprayer port configured to spray a gas… onto the flexible substrate inclined with respect to a horizontal plane perpendicular to a direction of the gravitational force , because Yoon teaches this arrangement can allow the size of the nozzle to be adjusted to allow the amount of coating to be adjusted. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)

Regarding claim 11, Ogita teaches the gas including the atomized liquid is sprayed onto the flexible substrate while the flexible substrate is being conveyed.   (See Ogita, paragraphs 10, 38, 47 and Figs. 1 and 6.)
Regarding claim 12, Ogita teaches the substrate conveyor conveys the flexible substrate with the flexible substrate inclined within a range of 15° to 75° with respect to a horizontal plane perpendicular to a direction of gravitational force inside the film forming chamber (2).  (See Ogita, paragraphs 10, 38, 47 and Figs. 1 and 6.)
Regarding claim 13, Ogita does not explicitly teach the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°.  
Kojima teaches the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°. (See Kojima, paragraphs 14, 36, and 48 and Fig. 2.) 
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 14, 36, and 48 and Fig. 2.)

 Kojima teaches the thin film material comprises fine metal particles (azo metal dyes) or metal oxide (indium tin oxide). (See Ogita, paragraphs 18 and 21.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the thin film material comprises fine metal particles or metal oxide, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 13 and 48.)	
Regarding claim 14, applicant claims a specific material or article worked upon including the thin film material comprises fine metal particles or metal oxide. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 14, the Applicant claims a specific material or article worked upon including the thin film material comprises fine metal particles or metal oxide. The substrate is not being given patentable weight in the coating apparatus.
Regarding claim 15, Ogita teaches the flexible substrate is formed of a resin.  (See Ogita, paragraph 43 and Abstract.)
Regarding claim 15, applicant claims a specific material or article worked upon including the flexible substrate is formed of a resin. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article 
Regarding claim 15, the Applicant claims a specific material or article worked upon including the flexible substrate is formed of a resin.
Regarding claim 17, Ogita does not teach the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force.
Yoon teaches the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force, because Yoon teaches this arrangement the substrate to be moved into the chamber and to receive the coating. (See Yoon, Abstract, paragraphs 16, 23, 42, and Figs. 1-4.)
The previous rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) as applied to claim 1 and US Pat. Num. 4,425,869 to J. Richard Hull (hereinafter Hull) and US Pat. Pub. No. 20070017442 A1 to Yamasaki et al (hereinafter Yamasaki) is withdrawn based on the amendment to claim 1. 
Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) and KR-1020130091746 to Seokhyun YOON (hereinafter YOON) as applied to claim 1 and US Pat. Num. 4,425,869 to J. Richard Hull (hereinafter Hull) and US Pat. Pub. No. 20070017442 A1 to Yamasaki et al (hereinafter Yamasaki).
Regarding claim 8, Ogita does not explicitly teach an exposure device configured to form a predetermined pattern on the flexible substrate by illuminating the flexible substrate, on which the thin film is formed by the film forming apparatus, with a light.
Hull is directed to deposition on a conveyed substrate. 
Hull teaches a layer on a panel is hardened with exposure to UV light. (See Hull, col. 9, lines 15-30.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include exposure to UV light, because Hull teaches this process can be used to harden the coating on the substrate. (See Hull, col. 9, lines 15-30.)
Regarding claim 8, Ogita does not explicitly an exposure device configured to expose a predetermined pattern on the substrate by illuminating the substrate, on which the thin film is formed by the film forming apparatus, with light.
Yamasaki is directed to deposition on a conveyed substrate. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an exposure device configured to expose a predetermined pattern on the substrate by illuminating the substrate, on which the thin film is formed by the film forming apparatus, with light, because Yamasaki teaches an exposure can be part of a thin film deposition apparatus. (See Yamasaki, paragraphs 26 and 42.)
Regarding claim 9, Ogita teaches wherein the flexible substrate is conveyed in a state in which the flexible substrate is inclined within the range of 15° to 75° with respect to the horizontal plane perpendicular to a direction of gravitational force.  (See Ogita, Fig. 1.)
Regarding claim 18, Ogita does not teach the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force.
Yoon teaches the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force, because 
The previous rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) as applied to claim 1 and further in view of US Pat. Num. 5,110,618 to Horst Faust (hereinafter Faust) is withdrawn based on the amendment to claim 1.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) and KR-1020130091746 to Seokhyun YOON (hereinafter YOON) as applied to claim 1 and further in view of US Pat. Num. 5,110,618 to Horst Faust (hereinafter Faust).
Regarding claim 16, Ogita does not explicitly teach the mist supplier atomizes the liquid using an ultrasonic vibrator.										Faust is directed to coating a substrate with an atomizer. 
Faust teaches the mist supplier atomizes the liquid using an ultrasonic vibrator. (See Faust, Figs. 1 and 3 and col. 4, lines 44-62.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the mist supplier atomizes the liquid using an ultrasonic vibrator, because Faust teaches this arrangement can provide the coating in a such a   
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7-9 and 11-18 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejections. 
KR-1020130091746 to Seokhyun YOON (hereinafter YOON) is being used to address the new limitation of  “ flexible substrate inclined with respect to a horizontal plane perpendicular to a direction of gravitational force ”. US Pat. Pub. No. 20160139312 A1 is being used as a translation for KR-1020130091746 to Seokhyun YOON.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Karl Kurple/
Primary Examiner
Art Unit 1717